OSBORN LAW P.C.
Daniel A. Osborn, Esq.            43 West 43rd Street, Suite 131   Email: info@osbornlawpc.com
Lindsay M. Trust, Esq.            New York, New York 10036         www.osbornlawpc.com
                                  Phone: 212-725-9800
                                  Facsimile: 212-500-5115


                                      Plaintiff's letter-motion requesting an extension of the social
                                      security briefing schedule (ECF No. 21) is GRANTED, and the
                                      proposed deadlines are ADOPTED.

                                      The ClerkJuly 5, 2021
                                                of Court is respectfully directed to close ECF No. 21.

                                      SO ORDERED 7/6/2021
      VIA ECF

      Honorable Sarah L. Cave
      United States Magistrate Judge
      United States District Court
      Southern District of New York
      Daniel Patrick Moynihan Courthouse
      500 Pearl Street, Room 1670
      New York, New York 10007

                         Re:   Nieves v. Commissioner of Social Security,
                               Civil Action No 1:20-cv-08873-SLC

      Dear Judge Cave,

              We write on behalf of plaintiff, Oswaldo Nieves, Jr., and with the consent
      of the defendant, to request a 60-day extension of time to file plaintiff’s motion for
      judgment on the pleadings. Plaintiff’s motion is due on July 16, 2021. Plaintiff
      respectfully requests an extension of time up to and including September 14, 2021.
      This is plaintiff’s first request for an extension.

              The additional time is necessary because our office has numerous closely
      scheduled (and overlapping) deadlines in social security matters. For several
      months we received countless requests from the Agency for additional time to serve
      administrative records because of the delays the Agency was encountering in
      getting records prepared. We believe that the Agency has somewhat emerged from
      the backlog, but it had the unintended effect of creating a backlog on our
      end. Given the fact that plaintiff’s counsel has a trial beginning July 9, 2021 in
      Riverside, California, additional time is requested to review the record and prepare
      plaintiff’s brief.
Honorable Sarah L. Cave
July 5, 2021
Page 2


              Subject to the approval of the Court, the parties propose the following
       revised briefing schedule:

                  a. Plaintiff to serve his motion for judgment on the pleadings on or
                     before September 14, 2021;

                  b. Defendant to serve its response/cross-motion on or before
                     November 15, 2021; and

                  c. Plaintiff to serve his reply (if any) on or before December 6, 2021.

              Thank you for your consideration of this request.



                                            Respectfully submitted,


                                            s/Daniel A. Osborn
                                            Daniel A. Osborn
                                            OSBORN LAW, P.C.
                                            43 West 43rd Street, Suite 131
                                            New York, New York 10036
                                            Telephone:    212-725-9800
                                            Facsimile:    212-500-5115
                                            dosborn@osbornlawpc.com




cc: Leslie Ramirez-Fisher, Esq. (by ECF)
